As stated in the foregoing opinion, the question now before the court is the same question that was presented and determined by it in the case of State ex rel. Wolfe v. Parmenter, 50 Wn. 164,96 P. 1047. I had the duty to participate in the earlier decision, and, being unable to concur in the conclusion then reached by the court, I exercised my privilege of stating my individual views somewhat at length. I was then of the opinion that the case necessarily determined that intangible property was not of that character of property which the state had power to tax as such. The present decision holds that such was not the purpose or intent of the earlier decision; that it was not there held that intangible property could not be taxed if the legislative body of the state so willed, but that it was held only that it was within the power of that body to exempt such property from taxation. While, in my opinion, the decision is no more defensible under the interpretation now put upon it than it would be were my interpretation *Page 46 
of it correct, I do not feel that I need discuss the question further. The instant decision is at least a step in the direction I think the court should go. It leaves the legislature free to act. That body may now enact such legislation looking to the taxation of intangible property as it chooses, with the assurance, which I am afraid it has not heretofore felt, that no existing decision of this court stands in its way.